On a former day of this term this case was affirmed. Appellant has filed a motion for rehearing contending that this court was in error in affirming the case, first, because the court below erred in sustaining the objections to certain questions propounded to the witness Morrow as shown by bill of exceptions No. 8, and that this court was in error in affirming the judgment in this case, because the testimony was wholly insufficient to support the verdict. In the original opinion in this case this statement was made: "The evidence was abundantly sufficient that appellant himself, or through his agent, White, sold, to different parties on the different dates mentioned, whisky." We are in error in stating that White was the agent of appellant. The name of the party who was in charge and who made most of the sales was not White, but Hayes, and the original opinion in this respect should be corrected. In regard to bill of exceptions No. 8, we will state that in the trial of the case while the witness C.E. Morrow was on the stand and being cross-examined by the appellant, said witness having testified that he had been employed as a detective by the sheriff of Grayson County, being paid $1.50 a day *Page 59 
and his expenses, he was afterwards appointed a deputy sheriff as a commission man, that is, that he got a certain percent on all the work that he did. He was then asked the following question: "What percent did you get?" The State's counsel objected to this question as being irrelevant and immaterial. The objection was sustained by the court, and had witness been permitted to answer he would have testified that he received sixty percent of the sheriff's fees for the work done and for the work that he got. This bill was qualified by the trial judge as follows: "This bill is allowed with the qualification that the witness stated that he was to get no commission in this case." In the absence of this qualification we would hold that the court below was in error in not permitting the question to be answered, it being a familiar rule that a party is entitled to inquire into the interest of a witness as showing bias in a case and as affecting the weight that should be given to his testimony, but in this case the Judge's qualification shows that this witness was receiving no commissions in this case, and in view of the qualification we hold that the court below was not in error in not permitting the witness to answer.
It is also insisted earnestly before this court that the testimony is wholly insufficient to support the verdict. We can not agree to this contention. The proof shows that appellant's wife owned a store house, known as No. 127 West Main Street, Denison, Texas. The proof also shows that this was the place where the appellant stayed all the time; that it was the place where he transacted his business; that he had an iron safe in the store, and appellant gave this property in for taxation which he claimed he held for his wife, Virginia Tachini. The witness Arthur White testified that he was collector for Tim Murphy, who was in the transfer business; that he had had business transactions with the appellant; that these business transactions run from May, 1908, to February, 1909; that he collected freight bills from the appellant at 127 West Main Street; that appellant would get the money to pay these freight bills out of his safe and that the safe was located in the front of this building. The State further proved that appellant had taken out a United States Revenue License for one year, commencing the first of July, 1908, and that the payment for said revenue license was made on July 23 of the same year, and that this was taken out for a retail liquor dealer's business, and that the place of business was designated as 127 West Main Street, Denison, Texas. The proof established further by several witnesses that he had purchased whisky in said house, 127 Main Street; that the purchases were made from a man named Haynes; that the appellant was always around there when these purchases were made. By a number of witnesses the reputation of the house was established as being a place where liquor was sold. The fact that appellant owned this property or controlled it; the fact that he was there all the time; the fact that he transacted business there, kept his safe there, paid his bills there; the fact that he was around there when the sales were made; the fact that he held United *Page 60 
States Revenue License to conduct a retail liquor dealer's business in said house, all go to show that appellant was in some manner interested in the sale of whisky at said place. If a crime can be made out by circumstantial testimony, this case was made out. We, therefore, hold that the testimony abundantly shows the guilt of appellant and there being no error pointed out in the motion for rehearing of sufficient importance to require a reversal, the motion for rehearing is overruled.
Overruled.